                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 MARC ARDIS,                          HONORABLE JEROME B. SIMANDLE

               Petitioner,
                                               Civil Action
         v.                                 No. 17-2912 (JBS)

 THE ATTORNEY GENERAL OF THE
 STATE OF NEW JERSEY, et al.,                    OPINION

               Respondents.


MARC ARDIS, Petitioner Pro Se
118171/922004B
New Jersey State Prison
P.O. Box 861
Trenton, New Jersey 08625

DAMON G. TYNER, Atlantic County Prosecutor
     By: JOHN J. SANTOLIQUIDO, Assistant Prosecutor
Atlantic County Prosecutor’s Office
4997 Unami Blvd, Suite 2
PO Box 2002
Mays Landing, New Jersey 08330
     Attorney for Respondents
SIMANDLE, U.S. District Judge:

I. INTRODUCTION

     This is a continuation of Respondents’ motion to dismiss

the petition for writ of habeas corpus as time-barred. Motion to

Dismiss, Docket Entry 6. The Court reserved its decision and

administratively terminated the motion on March 6, 2018 after

directing the parties to submit supplemental briefing. March 6,

2018 Opinion and Order, Docket Entries 11 & 12. Pro se

Petitioner Marc Ardis opposes the motion and requests equitable
tolling. Opposition, Docket Entry 9; Motion for Equitable

Tolling, Docket Entry 14. The matter is being decided on the

papers pursuant to Federal Rule of Civil Procedure 78.

       The principal issues to be decided are: (1) whether

Petitioner’s post-conviction relief petition was “pending” in

the state court between September 29, 1997 and July 22, 2002,

and if not, (2) whether Petitioner is entitled to equitable

tolling of that time. For the reasons stated below, the Court

finds that the post-conviction relief petition was not “pending”

in the state court during the relevant time and that Petitioner

is not entitled to equitable tolling. Respondent’s motion to

dismiss is therefore granted.

II. BACKGROUND

       After a jury trial following a waiver from juvenile court,1

Petitioner received a sixty-eight year sentence for first-degree

aggravated sexual assault, N.J. STAT. ANN. § 2C:14-2(a); third-

degree aggravated criminal sexual conduct, N.J. STAT. ANN. §

2C:14-3(a); second-degree burglary, N.J. STAT. ANN. § 2C:18-2;

second-degree sexual assault, N.J. STAT. ANN. § 2C:14-2(c); third-

degree terroristic threats, N.J. STAT. ANN. § 2C:12-3(a); and

first-degree kidnapping, N.J. STAT. ANN. § 2C:13-1(b).




1   Petitioner was sixteen at the time of his offenses.
                                  2 
 
Respondent’s Exhibit 1.2 The judgment of conviction was entered

on June 1, 1993. Id. Petitioner appealed to the Superior Court

of New Jersey, Appellate Division (“Appellate Division”).

     The Appellate Division affirmed his convictions but

remanded to the trial court for resentencing. State v. Ardis,

No. A-508-93 (N.J. Super. Ct. App. Div. Jul. 18, 1995) (per

curiam) (slip op. at 7); Respondent’s Exhibit 2. The appellate

court instructed the trial court to make the sentences

concurrent instead of consecutive. “Defendant will still be

subject to a fifty-year parole-ineligibility term, and not be

eligible for parole until he is sixty-six years old.” Id. The

New Jersey Supreme Court denied certification on November 8,

1995. State v. Martin, 670 A.2d 1062 (N.J. 1995); Respondent’s

Exhibit 3. The trial court resentenced Petitioner on October 16,

1996. Respondent’s Exhibit 4.

     Petitioner filed a petition for post-conviction relief

(“PCR”) in the state courts on April 11, 1997. Respondent’s

Exhibit 5. The PCR court denied the petition without an

evidentiary hearing on September 29, 1997. Respondent’s Exhibit

6. Petitioner appealed on July 22, 2002, Respondent’s Exhibit 7,

and the Appellate Division granted leave to appeal nunc pro tunc



2 “Respondent’s Exhibit” refers to exhibits submitted with the
motion to dismiss, Docket Entry 6.
                                3 
 
on August 22, 2002. See State v. Ardis, No. A-6161-01 (N.J.

Super. Ct. App. Div. Jan. 9, 2004) (per curiam) (slip op. at 3

n.2); Respondent’s Exhibit 8. The Appellate Division reversed

the denial of PCR and remanded for further proceedings.3 Id.

     The PCR petition was again denied without an evidentiary

hearing on December 21, 2005. Respondent’s Exhibit 9. The

Appellate Division affirmed. State v. Ardis, No. A-4602-05, 2007

WL 3342104, at *2 (N.J. Super. Ct. App. Div. Nov. 13, 2007);

Respondent’s Exhibit 10. The New Jersey Supreme Court denied

certification on February 21, 2008. State v. Ardis, 944 A.2d 31

(N.J. 2008); Respondent’s Exhibit 11.

     On August 11, 2008, Petitioner submitted a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254 to this

Court, accompanied by a motion for a stay and abeyance pending a

return to the state courts. Ardis v. Ricci, No. 08-4301 (D.N.J.

filed Aug. 22, 2008) (Docket Entry 1). This Court granted his in

forma pauperis application and issued a Mason4 Notice and Order

on October 9, 2008. No. 08-4301, Docket Entries 2 & 3.



3 The remand was based on a New Jersey Supreme Court case
interpreting New Jersey Court Rule 3:22-6, which requires PCR
counsel “‘to advance any grounds insisted on by defendant
notwithstanding that counsel deems them without merit.’” State
v. Rue, 811 A.2d. 425, 433 (N.J. 2002) (quoting N.J. Ct. R.
3:22-6). See also State v. Ardis, No. A-6161-01 (N.J. Super. Ct.
App. Div. Jan. 9, 2004) (per curiam) (slip op. at 6).
4 Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000).

                                4 
 
Petitioner wrote back to the Court inquiring as to the status of

the motion for a stay, and the Court ordered Respondents to

respond to the stay motion. No. 08-4301, Docket Entries 4 & 5.

Respondents filed a letter opposing the stay on March 11, 2009.

No. 08-4301, Docket Entry 8. The Court granted Petitioner’s

motion for a stay on May 19, 2010. No. 08-4301, Docket Entry 15.5

     On April 28, 2017, Petitioner submitted an amended § 2254

petition. It was assigned to the Honorable Renée Marie Bumb,

U.S.D.J., and reassigned to the undersigned on June 8, 2017. The

Court ordered Respondent to answer or file an appropriate motion

on July 13, 2017. Order to Answer, Docket Entry 3.

     Respondent filed a motion to dismiss, arguing that the §

2254 petition is untimely under the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) as Petitioner did not comply

with this Court’s order staying the habeas proceedings, which

required Petitioner to return to the state courts within 30

days. Petitioner opposes the motion, arguing his PCR attorneys

were ineffective in preparing and presenting his PCR petitions,



5 On August 11, 2014, the Court received a letter from Petitioner
expressing difficulties with his PCR proceedings and counsel.
No. 08-4301, Docket Entry 16. The Court temporarily vacated the
stay order and reopened the matter solely to respond to
Petitioner’s letter, and informed Petitioner that the Court was
unable to provide him with legal advice. No. 08-4301, Docket
Entries 17 and 18. The Court reinstated the stay order on
September 19, 2014. No. 08-4301, Docket Entry 19.
                                5 
 
causing significant delays in the state court proceedings. See

Opposition.

     In reviewing the motion, the Court concluded that the

petition may have been untimely even before the original § 2254

petition was filed on August 11, 2008 due to the length of time

between the denial of Petitioner’s PCR petition, September 29,

1997, and his filing of a notice of appeal, July 22, 2002. March

6, 2018 Opinion and Order. It directed the parties to submit

supplemental briefing on whether the PCR petition remained

“pending” under state law during that time and gave Petitioner

an additional opportunity to argue for the application of

equitable tolling. See Respondent’s Supplemental Brief, Docket

Entry 13; Motion for Equitable Tolling, Docket Entry 14.

III. STANDARD OF REVIEW: STATUTE OF LIMITATIONS FOR FILING
     PETITION UNDER § 2254

     AEDPA imposes a one-year period of limitation on a

petitioner seeking to challenge his state conviction and

sentence through a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1). Under §

2244(d)(1), the limitation period runs from the latest of:

          (A) the date on which the judgment became final by the
          conclusion of direct review or the expiration of the
          time for seeking such review;

          (B) the date on which the impediment to
          filing an application created by State
          action in violation of the Constitution or
                                6 
 
          laws of the United States is removed, if the
          applicant was prevented from filing by such
          State action;

          (C) the date on which the constitutional
          right asserted was initially recognized by
          the Supreme Court, if the right has been
          newly recognized by the Supreme Court and
          made retroactively applicable to cases on
          collateral review; or

          (D) the date on which the factual predicate
          of the claim or claims presented could have
          been discovered through the exercise of due
          diligence.

28 U.S.C. § 2244(d)(1).6

     “[T]he time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending” is excluded from the

one-year statute of limitations. 28 U.S.C. § 2244(d)(2). “In

determining whether a petition is ‘properly filed,’ a federal

court ‘must look to state law governing when a petition for

collateral relief is properly filed.’” Douglas v. Horn, 359 F.3d

257, 262 (3d Cir. 2004) (quoting Fahy v. Horn, 240 F.3d 239, 243

(3d Cir. 2001)).




6 Petitioner’s conviction became final after AEDPA’s April 24,
1996 effective date; therefore, he is subject to its one-year
statute of limitations.
                                7 
 
IV. ANALYSIS

A. Pendency of Post-Conviction Relief Petition

     As previously noted by the Court, Petitioner’s conviction

became final within the meaning of AEDPA at the latest on

January 14, 1997, 90 days after the filing of the amended

judgment of conviction. March 6, 2018 Opinion at 6 (citing

Burton v. Stewart, 549 U.S. 147, 156–57 (2007). The limitations

period ran for 87 days before it was statutorily tolled when

Petitioner filed his PCR petition on April 11, 1997. 28 U.S.C. §

2244(d)(2).

     To qualify for statutory tolling, a post-conviction

petition must be “properly filed” and “pending” in the state

courts. Id. Petitioner’s PCR petition was dismissed on September

29, 1997, and he did not file a notice of appeal until July 22,

2002. See Respondent’s Exhibit 7. The decision of the Appellate

Division to accept the appeal nunc pro tunc indicates the appeal

was properly filed as of July 22, 2002. Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 87 (3d Cir.

2013) (“[A] state court's practice of accepting a pleading [is]

an important indication that the pleading is properly filed.”).

Only “the time between the request to consider the [appeal] as

within time and the decision to accept the [appeal] as within

time” is tolled under § 2244(d)(2). Thompson v. Adm'r N.J. State

                                8 
 
Prison, 701 F. App'x 118, 124 (3d Cir. 2017). The PCR petition

was not “pending” in the state courts prior to July 22, 2002,

however.

       In Thompson, the Third Circuit noted “an application is

‘pending’ during the period ‘between (1) a lower court's adverse

determination, and (2) the prisoner's filing of a notice of

appeal, provided that the filing of the notice of appeal is

timely under state law.’” Id. at 121 (quoting Evans v. Chavis,

546 U.S. 189, 191 (2006) (emphasis in original)). Petitioner had

forty-five days, until November 13, 1997, to file a timely

appeal in the Appellate Division. N.J. Ct. R. 2:4-1(a). See also

Swartz v. Meyers, 204 F.3d 417, 421 (3d Cir. 2000)(“[F]or

purposes of § 2244(d)(2) ‘pending’ includes the time for seeking

discretionary review, whether or not discretionary review is

sought.”). There is no question that Petitioner failed to file

an appeal from the denial of his PCR by November 13, 1997.

Therefore, AEDPA’s statute of limitations began to run again on

November 14, 1997 and expired 278 days7 later on August 18, 1998.

       Petitioner is not entitled to statutory tolling because his

one-year limitation period under AEDPA expired nearly four years

before Petitioner filed his motion to file an out-of-time appeal




7   365 – 87 = 278.
                                  9 
 
on July 22, 2002. Respondent’s motion to dismiss must therefore

be granted unless Petitioner is entitled to equitable tolling.

B. Equitable Tolling

     AEDPA's statute of limitations is subject to equitable

tolling in appropriate cases. Holland v. Florida, 560 U.S. 631,

645 (2010). “Generally, a litigant seeking equitable tolling

bears the burden of establishing two elements: (1) that he has

been pursuing his rights diligently; and (2) that some

extraordinary circumstance stood in his way.” Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005). “The diligence required

for equitable tolling purposes is reasonable diligence, not

maximum, extreme, or exceptional diligence. . . . A

determination of whether a petitioner has exercised reasonable

diligence is made under a subjective test: it must be considered

in light of the particular circumstances of the case.” Ross v.

Varano, 712 F.3d 784, 799 (3d Cir. 2013). “Mere excusable

neglect is not sufficient.” LaCava v. Kyler, 398 F.3d 271, 276

(3d Cir. 2005).

     Attorney abandonment can constitute extraordinary

circumstances. Jenkins v. Superintendent of Laurel Highlands,

705 F.3d 80, 89 (3d Cir. 2013). See also Ross, 712 F.3d at 800

(holding attorney malfeasance may warrant equitable tolling

“when combined with reasonable diligence on the part of the

                               10 
 
petitioner in pursuit of his rights”). However, the Court need

not determine whether Petitioner was abandoned by his attorney

because Petitioner has not established that he acted with

reasonable diligence. He must establish both elements to be

entitled to equitable tolling. Menominee Indian Tribe of Wis. v.

United States, 136 S. Ct. 750, 756 (2016) (“[W]e have expressly

characterized equitable tolling's two components as ‘elements,’

not merely factors of indeterminate or commensurable weight.”).

     The obligation to act with reasonable diligence “‘does not

pertain solely to the filing of the federal habeas petition,

rather it is an obligation that exists during the period

appellant is exhausting state court remedies as well.’” Ross,

712 F.3d at 799 (quoting LaCava, 398 F.3d at 277). Based on the

materials submitted by Petitioner in support of his equitable

tolling arguments, he was not reasonably diligent in pursuing

the appeal of his PCR denial.

     Petitioner’s PCR was denied in September 1997. According to

Petitioner, he was in disciplinary segregation from September

1997 to January 1998. On September 24, 1999, Petitioner wrote to

the Office of the Public Defender asking about his appeal,

indicating that he had asked his PCR counsel “to put in another

appeal for me on the decision.” Opposition, Docket Entry 9-1 at

5. He indicated he had not heard from his PCR counsel since his

                                11 
 
PCR petition was denied. Id. A paralegal from the Public

Defender’s Office wrote back to Petitioner on October 31, 2000.

Id. at 10. The letter states:

       [W]e will probably need a statement from you as to what
       steps you took to file your appeal. You mentioned that
       you requested an appeal from [PCR counsel]. When did you
       request it? Why didn’t you write our office sooner[?]
       You said you were in detention from September 15, 1997
       to January 13, 1998. Why didn’t you write to our office
       after you got out of detention? Why couldn’t you write?
       Can you elaborate? Please be as detailed in your response
       as possible as to what steps you took to file your appeal
       so that we can explain the two year delay in contacting
       this office.

Id. The next letter from Petitioner to the Public Defender’s

Office is dated February 17, 2001. Id. at 4. He vaguely stated

that he had “been trying to bring this to Appeal Division

awareness, that counsel didn’t consider Defendant right to

appeal.” Id. No further information is provided about any steps

Petitioner may have taken regarding his appeal. Petitioner’s

next letter to the Public Defender’s Office is dated April 4,

2002. Id. at 11. He stated that his PCR counsel did not write to

him or instruct Petitioner how to appeal his PCR denial. Id.

       Petitioner certified in support of his motion to file his

nunc pro tunc appeal that he did not find out his PCR had been

denied until PCR counsel sent him a letter on May 11, 1999.8

Certification in Support of Nunc Pro Tunc Appeal, Docket Entry


8   Petitioner did not supply this letter from PCR counsel.
                                  12 
 
14 ¶ 12. The Court accepts this fact as true for purposes of the

motion to dismiss, but Petitioner was not reasonably diligent in

pursuing his appeal even if the Court equitably tolled the time

prior to May 11, 1999. Petitioner waited four months to contact

the Public Defender’s Office about his appeal in September 1999.

See Docket Entry 9-1 at 5. Four months by itself is not

unreasonable, but he did not take any other action regarding his

appeal when the Public Defender’s Office did not respond to him

for almost a year.9 Although the Court does not condone the

lengthy response time, it was not reasonable for Petitioner to

wait a year before taking any other action on his appeal. See

LaCava v. Kyler, 398 F.3d 271, 279 (3d Cir. 2005)(noting

“twenty-one months of inactivity ... crosses the line of what

constitutes due diligence for purposes of employing that

principle to save an otherwise untimely filing”). See also

Holland v. Florida, 560 U.S. 631, 653 (2010) (finding reasonable

diligence where petitioner “not only wrote his attorney numerous

letters seeking crucial information and providing direction[,]


9 Petitioner’s letters to an inmate paralegal and letters to the
Atlantic County Criminal Division concern a “second” PCR
petition, not his PCR appeal. See, e.g., November 20, 2000
Letter to Judge Greenberg, Docket Entry 14 at 23 (requesting
court file second PCR petition and assign counsel). The
Appellate Division addressed the claims raised in Petitioner’s
April 2000 affidavit in its opinion and order. See State v.
Ardis, No. A-6161-01 (N.J. Super. Ct. App. Div. Jan. 9, 2004)
(per curiam) (slip op at 3 n.2).
                                13 
 
[but] also repeatedly contacted the state courts, their clerks,

and the Florida State Bar Association in an effort to have

[counsel] ... removed from his case”).

     Moreover, it was not reasonably diligent under the

circumstances for Petitioner to wait two more years to file his

nunc pro tunc motion once he learned no appeal had been filed on

his behalf. See Certification in Support of PCR, Docket Entry 14

at 11 ¶ 3 (“In March of 2000 I finally found a jailhouse lawyer

that I could trust and he explained to me that I needed to find

new grounds and stop waiting for [PCR counsel] or the Public

Defender’s Office to appeal the court’s September 19th ruling.”)

(emphasis added). See also Holland, 560 U.S. at 653 (“And, the

very day that Holland discovered that his AEDPA clock had

expired due to [counsel's] failings, Holland prepared his own

habeas petition pro se and promptly filed it with the District

Court.” (emphasis in original)); Schlueter v. Varner, 384 F.3d

69, 76-77 (3d Cir. 2004) (denying equitable tolling based on

lack of reasonable diligence where prisoner “knew that [counsel]

had done little, if anything, to pursue [post-conviction] relief

for more than two years”). The lack of reasonable diligence on

Petitioner's part in pursuing a PCR appeal breaks any nexus

between counsel's failure to file an appeal and Petitioner's

failure to file a timely habeas petition. Ross v. Varano, 712

                               14 
 
F.3d 784, 803 (3d Cir. 2013). The motion to dismiss the habeas

corpus petition as untimely is granted.

C. Certificate of Appealability

     AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2254 proceeding unless a

judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The United States

Supreme Court held in Slack v. McDaniel that “[w]hen the

district court denies a habeas petition on procedural grounds

without reaching the prisoner's underlying constitutional claim,

a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” 529 U.S.

473, 484 (2000).

     This Court denies a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition as untimely is correct.

V. CONCLUSION

     For the reasons stated above, the Petitioner’s request for

equitable tolling is denied, and the motion to dismiss is

                                  15 
 
granted. The petition is dismissed as untimely, and no

certificate of appealability shall issue. An appropriate order

follows.


October 30, 2018                      s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                               16 
 
